[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-1253

                     A. G. EDWARDS, JR.,

                    Plaintiff, Appellant,

                              v.

                    MBNA AMERICA, ET AL.,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Douglas P. Woodlock, U.S. District Judge]


                            Before

                    Torruella, Chief Judge,
               Selya and Lipez, Circuit Judges.




    A. G. Edwards, Jr. on brief pro se.
    Thomas W. Evans and Cohen & Fierman on brief for appellees.




                       December 1, 2000
         Per Curiam. Appellant A.G. Edwards, Jr. appeals

from the district court judgment granting the motion to

dismiss of appellee MBNA America.    We affirm this judgment

for essentially the reasons stated at the hearing held on

January 13, 2000.    We add, moreover, that the appellant has

presented no evidence to support his claims that the district

court acted unfairly,   and/or was biased against him, and/or

did not properly apply the law to the facts of record.

         Affirmed.    See Local Rule 27(c).